Title: Jared Sparks to James Madison, 29 December 1827
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Baltimore,
                                
                                 Dec. 29th 1827
                            
                        
                        
                        As Col. Peyton left Boston unexpectedly he did not receive the parcel of letters, as you proposed; but I
                            forwarded them soon after by Col. Storrow, from whom I presume they came safely to your hands. I am now on my way to
                            Washington preparatory to my departure for Europe, and if the letters have been sent to Mr Barbour I shall obtain them,
                            but should this not have been done, you can keep them till I return; they will be more safe with you than anywhere else. I
                            find that I have neglected to send you copies of letters from Genl Washington to you, the originals of which are missing
                            on your files. It shall be done hereafter.
                        I believe I have before explained to you my object in going to Europe. I shall spare no pains to examine in
                            England, France, and Holland, all the papers in existence relating to our Revolution, not omitting those pertaining to our
                            colonial history. It will be my purpose, also, to consult, as far as may be allowed, the correspondence private &
                            public of the British Commanders in this country during the War, and of the British Ministers at Foreign Courts during the
                            same period. You will at once perceive the extent and importance of these researches. The officers of Government, and
                            particularly the Secretary of State, seem well disposed to aid me by all proper credentials & letters; and from
                            such information, as I have been able to obtain on the subject, I have sanguine hopes of success. My inquiries are
                            entirely historical, without any possible bearing on the present or future political relations between different
                            governments. In the furtherance of such an object, will it be too much to ask of you such assistance as may be in your
                            power to afford, by your countenance, or letters to gentlemen abroad? If you have correspondents in England or Holland,
                            who can be of service to me in this matter, either by their standing in society, or by their direct aid, and to whom you
                            are willing to give me letters, I shall deem such an act on your part as a particular favor.
                        I have collected several of Genl Washington’s autograph letters, which I intend to distribute in different
                            parts of Europe, in public libraries and other institutions, where they will be preserved with great care, and to much
                            better purpose than in the hands of individuals, among whose private papers they will be subject to repeated accidents and
                            eventual loss. Colonel Pickering and Mr Hamilton have supplied me with a good many interesting specimens. If you can
                            select some from your files, which you have no objection to part with, and will forward them to me, I can assure you they
                            shall be disposed of in such a manner, as I think you would approve.
                        Will you pardon me for asking a single question, which may be answered in as few or as many words, as your
                            leisure & inclination will permit? Do you believe, that, at the beginning of the Revolution, or at the assembly of
                            the first Congress, the leaders of that day were resolved on independence? I find all the
                            British historians assert the affirmative in the most unqualified manner, and yet you know with what protestations of
                            loyalty all the public documents of that period are marked. There is a letter from Genl Washington, written a short time before the
                            meeting of the first Congress, in which he declares, that the idea of Independence had never entered the mind of any
                            person, and that nothing more was looked for, or desired, than a free enjoyment of Colonial rights. Can it now be told at
                            what time independence began seriously to be thought of, by the principal actors in the great scenes of the Revolution?
                            Your impressions on this point I shall consider of special value.
                        Any communications addressed to me in Washington, within two or three weeks, will find me in that place. I
                            am, Sir, with very great respect, & sincere regards, your most obt. Sert.
                        
                        
                            
                                Jared Sparks
                            
                        
                    